

                              Wordsmith Reporting
                                                                           FILED IN
                                                                    9th COURT OF APPEALS
                                                                        BEAUMONT, TEXAS
    Kaetheryne B. Kyriell, CSR                      Cell Phone: (979) 571-3720
                                                                    12/11/2017 8:00:00 AM
    PO Box 3802                                     Fax: (979) 314-7135
                                                                      CAROL ANNE HARLEY
    Bryan, Texas 77805                              E-mail: kkyriell@gmail.com
                                                                             Clerk



    December 9, 2017

    Carol Anne Harley, Clerk of Court
    Ninth Court of Appeals
    1001 Pearl St., Suite 330
    Beaumont, TX 77701-3552

                  RE: Trial Court Cause No. 16-09-10238-CV;
                      Ninth Court of Appeals Case No. 09-17-00444-CV;
                       Kristin D. Wilkinson v. Commission for Lawyer Discipline ;
                       284th District Court, Montgomery County, Texas


    Hon. Carol Anne Harley,

           In reference to this reporter’s record, I am the court reporter who
    took the jury trial in this matter. It’s my understanding that there are three
    other court reporters that also have hearings that have been designated.
           I wanted to advise the court that although Ms. Wilkinson has
    previously in the past requested estimates of cost for various portions of my
    record and I have advised her those estimates, no other payment
    arrangements have been made with me. I also am not aware at this time of
    payment arrangements with any of the other reporters for their portions.
           To assist Ms. Wilkinson in making payment arrangements, I will be
    preparing an invoice and transmitting it to Ms. Wilkinson for the amount of
    the cost of the preparation of my part of the reporter’s record now that I
    have received the designation of record from the official court reporter of
    the 284th District Court. It’s my belief the other reporters are
    communicating with Ms. Wilkinson regarding payment arrangements as well.
           With regard to the designation of the reporter’s record, Ms. Wilkinson
    requested that the original hard copies of the exhibits be substituted in lieu
    of copies of the exhibits. Since the reporter’s record is to be transmitted to
the appellate court electronically, I do not believe I can transmit the original
hard copies through the TAMES portal. It’s my belief that I will have to take
the original hard copies of the exhibits and reduce them into an electronic
format to be able to include them in the reporter’s record for this matter. I
will be including the cost of the production of the exhibits into electronic
format with my invoice to Ms. Wilkinson.

       Because of having just recently receiving the designation of the
reporter’s record and payment arrangements not having been made, I would
ask for a 30-day extension.

      If I can be of further assistance in this matter or you have any
questions, please don’t hesitate to contact me.

                                                         Sincerely,


                                                         Kaetheryne Kyriell, CSR



cc: Kristin Wilkinson via email: kristinwilkinson@use.star1mail.com
    Shannon Saucedo via email: ssauceda@texasbar.com
    Robin Cooksey, CSR, via email: robinm.cooksey@mctx.org
    Graciela Caka, CSR, via email: graciela.caka@mctx.org
    Ken Cramer, CSR, via email: ken2.1cramer@gmail.com